Citation Nr: 0424358	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-01 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Evaluation of status post arthroscopic surgery times two, 
right knee, currently rated as 10 percent disabling.

2.  Evaluation of disc degeneration at L5-S1 of the low back, 
currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to April 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Baltimore, 
Maryland, Regional Office (RO) which granted service 
connection for status post arthroscopic surgery times two, 
right knee, and assigned a 10 percent rating effective 
September 1999.  In April 2003, the veteran testified at a 
hearing in Washington, D.C., before the undersigned.  

The Board notes that in a February 2002 rating decision, 
service connection was granted for disc degeneration at L5-S1 
of the low back, and a 10 percent rating was assigned 
effective February 2001.  A notice of disagreement has been 
received as to the assigned rating, but a statement of the 
case has not been issued.  This matter is addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The veteran has been sent a VCAA letter.  However, it applied 
to the issue of service connection for a low back disorder, 
only.  Accordingly, the agency of original jurisdiction (AOJ) 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issue of the 
evaluation of the veteran's service-connected right knee 
disorder.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  The veteran is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to the AOJ.  

With regard to the issue of the evaluation of the veteran's 
right knee disorder, the veteran testified that his right 
knee disorder has resulted in instability in addition to 
limitation of motion/painful motion and functional 
impairment.  The veteran indicated that he was last treated 
by the Perryville, Maryland VA facility in March 2003.  These 
VA records are not in the claims file.  In addition, the 
veteran submitted a medical statement from the Kirk United 
States Health Clinic, dated in January 2003, which has not 
been reviewed by the AOJ.  The veteran also submitted 
additional records from that facility, but they pertain to 
his claim for an evaluation for his back.  

The record shows that the veteran was examined by VA in 
September 1999.  In pertinent part, he was subsequently seen 
at a private facility in April 2001.  The examination 
revealed that the veteran has subluxation of the hamstrings 
of the right knee.  As noted, he has also testified to having 
instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

The Board finds that a current VA examination would be useful 
in this case given the veteran's contentions of instability 
and limitation of function due to pain.  The examination 
should be conducted in accordance with the directives of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, in a February 2002 rating decision, service 
connection was granted for disc degeneration at L5-S1 of the 
low back, and a 10 percent rating was assigned.  A notice of 
disagreement has been received, but a statement of the case 
has not been issued.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case, and failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The veteran's medical records from the 
Perryville, Maryland VA facility, dated from 
March 2003 onward should be requested and 
obtained.  

4.  The veteran should be afforded a VA 
examination to evaluate his right knee 
disorder.  The current nature, extent, and 
manifestations of that disability should be 
identified.  The examination should be 
conducted in accordance with the directives 
of DeLuca.  The examiner should determine if 
the veteran has limitation of motion or 
painful motion of the right knee.  The 
examiner should determine if pain causes 
functional limitation and, if so, to what 
extent.  The examiner should state if the 
veteran has instability and subluxation and, 
if so, if it is mild, moderate, or severe.  

5.  The AOJ should reevaluate the veteran's 
claim for a higher evaluation for service-
connected right knee disorder, taking into 
consideration all additional evidence added 
to the record since the February 2002 
statement of the case.  If the claim is not 
resolved in favor of the veteran, the case 
should be returned after compliance with 
requisite appellate procedures, to include 
the issuance of a supplemental statement of 
the case.  

6.  The veteran should be sent a statement of 
the case as to the issue of the evaluation of 
disc degeneration at L5-S1 of the low back.  
The veteran is informed that if he does not 
respond to the statement of the case in a 
timely manner, the Board shall not have 
jurisdiction of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


